Citation Nr: 1219885	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ankle disability and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In April 2010, a Travel Board hearing was held at the RO before a Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.  In March 2012, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board.  Although he was offered an additional hearing before the Board, the Veteran chose not to respond.

In August 2010, the Board remanded this matter for additional procedural development.  

In October 2011, the RO issued a rating decision granting service connection for adjustment disorder with depressed mood.  As the Veteran has not appealed either the rating or effective date assigned to this disability, the RO's decision represents a complete grant of the Veteran's appeal on this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  In August 1994, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for left ankle synovitis and tendonitis.  The Veteran did not perfect an appeal and the decision is now final.

2.  Evidence received since the RO's August 1994 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left ankle disability.  

3.  The Veteran's current left ankle disability, diagnosed as chronic and recurrent ankle sprains, is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim for service connection for left ankle disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria to establish service connection for left ankle disability, diagnosed as chronic and recurrent sprains of the left ankle, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal.  If there is any error with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  New and Material Evidence

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In August 1994, the RO denied the Veteran's original claim seeking service connection for left ankle disability.  The RO's decision indicated that the Veteran had a current diagnosis of left ankle synovitis and tendonitis, but that this condition had not been shown during service.  Notice of the RO's August 1994 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2011).  

In October 2005, the Veteran sought to reopen his claim seeking service connection for left ankle disability.  He alleged that service connection is warranted for a left ankle disability, secondary to his service-connected left knee disability.

The RO's August 1994 rating decision is the last final disallowance on the issue of service connection for left ankle disability.  Accordingly, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

No new and material evidence was received prior to the expiration of the appeal period following the RO's August 1994 rating decision.  In addition, no additional relevant official service department records were obtained since the RO's August 1994 rating decision.  Accordingly, the provisions of 38 C.F.R. § 3.156 (b) & (c) are not applicable in this case.

Evidence that has been received since the RO's August 1994 rating decision includes post-service treatment records showing ongoing complaints of left ankle swelling and pain for nearly two decades.  A December 1998 VA treatment report noted the Veteran's complaints of ongoing left knee and ankle pain.  A December 2002 VA treatment report noted the Veteran's complaints of left ankle pain.  The report listed an impression of tendency to invert left ankle.  A March 2003 VA treatment report noted an assessment that the Veteran's ankle rolling is likely from his gait pattern.  A January 2006 VA examination for joints concluded with a diagnosis of chronic and recurrent sprains of the left ankle.  The VA examiner indicated that this condition was chronic, but not secondary to his left knee disability.  Finally, testimony before the Board revealed that the Veteran's service treatment records did include a diagnosis of left ankle sprain in August 1992.

This evidence is presumed credible, and raises a reasonable possibility of substantiating the Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating a claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).

New and material evidence having been submitted, the claim for service connection for a left ankle disability is reopened.  This matter must now be addressed on a de novo basis.  

B.  Service Connection for Left Ankle Disability

Historically, the Veteran served on active duty in the Army from February 1991 to February 1994.  The Veteran's service treatment records revealed complaints of left foot pain in August 1992.  Physical examination revealed tenderness to the left medial mallelous with inversion.  The report concluded with an assessment of symptomatic pes planus and first degree left ankle sprain.  An October 1993 separation examination was silent as to any findings concerning a left ankle disability.

In June 1994, a VA examination for joints was conducted.  The report noted that the Veteran preferred to wear high top athletic shoes to improve his ankle and foot comfort.  The Veteran indicated that his ability to walk long distance was limited by his left knee and ankle pain.  X-ray examination of the left ankle was negative.  The report concluded with a diagnosis of history of left ankle pain starting about 1993, which has continued and is mostly lateral.  The report then concluded with a diagnosis of chronic synovitis plus tendonitis.

Subsequent post-service treatment records revealed ongoing complaints of left ankle pain and swelling for decades.  A December 2002 VA treatment report noted the Veteran's complaints of left ankle pain.  The report listed an impression of tendency to invert left ankle.  A March 2003 VA treatment report noted an assessment that the Veteran's ankle rolling is likely from his gait pattern.  A June 2004 VA treatment report noted complaints of left ankle pain for the past 15 years.  A January 2006 VA examination for joints noted the Veteran's complaints of ankle pain and weakness.  The report concluded with a diagnosis of chronic and recurrent sprains of the left ankle.  

A December 1999 statement from the Veteran's cousin noted the Veteran's complaints of pain and swelling in the left ankle.  

Through statements and testimony, the Veteran has reported having had ongoing problems with his left ankle, including pain and swelling, since his discharge from military service.  Alternatively, he contends that this condition has been aggravated by his service-connected left knee disability.

Given the foregoing, the Board finds that the evidence of record establishes that the Veteran has a left ankle disability, which was first noted during his military service and which has continued to manifest in symptomatology since that time.  Accordingly, the evidence supports a grant of entitlement to service connection for left ankle disability, currently diagnosed as chronic and recurrent sprains of the left ankle.  38 U.S.C.A. § 5107(b).










ORDER

Service connection for left ankle disability, diagnosed as chronic and recurrent sprains of the left ankle, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


